number release date id office uilc cca_2011050409385248 ---------------------------- from ---------------------- sent wednesday may am to -------------------------------------- cc subject qualified wind property doc below is the memo that i sent to------------ qualified wind property in an electric substation located at a wind farm you have asked for our interpretation of how to determine which property associated with a wind_energy_property qualifies for the grant under of arrta sometimes this question is described as finding a separation point between the low side and the high side of wind_energy generation you provided me with a diagram showing equipment in an electric substation located at a particular wind farm below is a list of items from that diagram the wind farm produces electricity for sale into a high voltage transmission line the listing starts at the point that electricity enters the substation from the wind farm and ends at the point at point of connection to the high voltage transmission line dead end structure grounding xfmr switch gear building switch kv transformer kv to kv kv switch metering ct kv circuit breaker kv switch dead end surge arrester lightning or surge arrester the information submitted does not indicate whether the listing represents one of two or more parallel circuits within the electric substation parallel circuits were used in the one other instance in which the operations of such a substation was described to me the existence of parallel circuits would emphasize the need for the various switches used to isolate items of equipment within a circuit for repair and maintenance the wind farm can continue to operate possibly at a reduced capacity when equipment in one circuit is isolated for repair and maintenance the program guidance for arrta that was issued by treasury describes qualified_property generally in part iv i page as follows qualified_property includes only tangible_property that is both used as an integral part of the activity performed by qualified_facility and located at the site of the qualified_facility property is an integral part of a qualified_facility if the property is used directly in the qualified_facility is essential to the completeness of the activity performed in that facility and is located at the site of the qualified_facility the guidance provides more specifically for property generating electricity page as follows for qualified_property that generates electricity qualified_property includes storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items but does not include any electrical transmission equipment such as transmission lines and towers or any equipment beyond the electrical transmission stage such as transformers and distribution lines the terms used in are based in large part on sec_48 of the internal_revenue_code the above language from the guidance is based on sec_1_48-1 of the income_tax regulations which defines integral part and on sec_1_48-9 and sec_1_48-9 which define solar and wind_energy_property td and td issued the portions of sec_1_48-9 of the regulations that are relevant here sec_1_48-9 provides e wind_energy property-- in general energy_property includes wind_energy_property wind_energy_property is equipment and parts related to the functioning of that equipment that performs a function described in paragraph e of this section in general wind_energy_property consists of a windmill wind-driven generator storage devices power conditioning equipment transfer equipment and parts related to the functioning of those items wind_energy_property does not include equipment that transmits or uses electricity derived from wind_energy eligible functions wind_energy_property is limited to equipment and parts related to the functioning of that equipment that-- ii uses wind_energy to generate electricity emphasis added the issue whether a particular item of property is qualified_property turns on the following two questions is the equipment used an integral part of the activity of generating electricity from wind does the equipment constitute power conditioning equipment transfer equipment or parts relating to the functioning of those items my research found over one-hundred revenue rulings published by the service that discuss whether property is an integral part of an activity none seem directly on point revrul_84_40 1984_1_cb_11 copy attached is a good summary and concludes that in each situation the test is whether the property is used directly in the activity and is essential to the manufacturing here the electricity generation process i found nothing that discusses what constitutes power conditioning equipment transfer equipment or parts relating to the functioning of those items 1phrasing the issue in terms of determining the separation point between the low-side and the hight-side probably confuses the analysis because the break point is so clearly at the transformer most of the equipment listed above is essential to the manufacturing process because the equipment is necessary to deliver the generated electricity the guidance and the regulations under sec_1_48-9 however make clear that transmission equipment is not qualified_property we read power conditioning equipment to include the step-up transformer that increases the voltage of the electricity generated in the wind farm to the voltage of the high voltage transmission line equipment beyond the step-up transformer is qualified_property if that property is related to the functioning of the transformer or of transfer equipment items in the list above clearly are qualified equipment under the above analysis for purpose of simplicity i have not discussed the wires or support structures within the substation-generally these items are clearly related to specific equipment and are qualified_property or not depending on whether the equipment to which they relate is qualified_property item the lightning or surge arrestor protects the transformer and clearly relates to the functioning of the transformer circuit breakers cannot operate fast enough to protect circuits from the effects of lightning and some transient electrical surges-the equipment used to protect circuits from lightning and these surges is called an arrestor item the kv switch is necessary to isolate the transformer that produces the the high voltage necessary to sell the electricity produced generally a switch is used to manually isolate equipment and a circuit breaker automatically isolates a circuit or equipment the transformer will have to be removed from service from time to time for inspection repair and maintenance therefore the switch directly relates to the functioning of the transformer item the metering ct measures the amount of electricity that the wind farm produces for sale possibly it is also used to control operations of the wind farm in either case it is a necessary part of the transfer equipment item the kv circuit breaker is an automatically operated electrical switch designed to protect the substation from damage caused by overload again this type of protection is a necessary part of the power conditioning and transfer circuit item even if the surge arrestor as discussed below is considered part of the transmission function rather than part of the qualified_facility a strong argument can be made that the kv switch is the last item of transfer equipment because the kv switch serves to isolate the transmission line from the power conditioning and transfer equipment in the substation if the dead end surge arrestor is qualified_property then because the switch allows that two items of qualified_property to be isolated for maintenance and repair this switch is qualified_property item sec_11 the term dead-end usually refers to the last tower in a transmission line thus it appears that the dead-end surge arrestor should be considered part of the transmission activity because it appears that the purpose of the dead-end surge arrestor is to protect the transmission line in such a case the surge arrestor is not qualified_property however if your investigations develop a good reason for treating this surge arrester as part of the substation for example you are convinced that the primary purpose of this surge arrestor is to protect the substation rather than the transmission lines then this surge arrestor is equipment related to the functioning of power conditioning and transfer equipment and the equipment should be qualified_property
